Citation Nr: 1145459	
Decision Date: 12/13/11    Archive Date: 12/21/11

DOCKET NO.  08-05 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion

WITNESS AT HEARING ON APPEAL
The Veteran
ATTORNEY FOR THE BOARD

P. Childers, Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from December 1972 to April 1974.

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions in March 2007 and July 2009 of a Department of Veterans Affairs (VA) Regional Office (RO). 

In a rating decision in June 2009, the RO granted service connection for generalized anxiety disorder and the claim is no longer on appeal.

In April 2010, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the claims file. 

In a decision in August 2010, the Board dismissed the appeals of service connection for a bilateral foot disability and a lung disability.  The Board then remanded the claims of service connection for a bilateral hearing loss disability and for tinnitus and no further action to ensure compliance with the Board's remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  The Veteran does not have a right ear hearing loss disability for the purpose of VA disability compensation; the Veteran does have a left ear hearing loss disability for the purpose of VA disability compensation; a left ear hearing loss disability of the sensorineural type was not manifested to a compensable degree within one year from the date of separation from service; and a left ear hearing loss disability, first diagnosed after service beyond the one-year presumptive period for sensorineural hearing loss as a chronic disease, is unrelated to noise exposure in service. 




2.  Tinnitus is related to noise exposure in service.


CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was not incurred in or aggravated by service; and service connection for a left ear hearing loss disability as a chronic disease may not be presumed to have been incurred in service. 38 U.S.C.A. §§ 1110, 1112, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011). 

2.  Tinnitus was incurred in service. 38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

Duty to Notify 

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.





Also, the VCAA notice requirements apply to all five elements of a service connection claim. The five elements are: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO provided pre-adjudication VCAA notice by letters, in June 2006 and in June 2009.  The Veteran was notified of the evidence needed to substantiate the claims of service connection, namely, evidence of current disability; evidence of an injury or disease in service or an event in service, causing injury or disease; and evidence of a relationship between the current disability and the injury, disease, or event in service. 

The Veteran was notified that VA would obtain service records, VA records, and records of other Federal agencies and that he could submit other records not in the custody of a Federal agency, such as private medical records, or with his authorization VA would obtain any non-Federal records on his behalf.  The notice included the general provisions for the effective date of a claim and for the degree of disability assignable. 

As for the content and the timing of the VCAA notice, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183   (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370   (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (pre-adjudication VCAA notice); and of Dingess v. Nicholson, 19 Vet. App. 473 (notice of the elements of the claim). 



Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained service treatment records, VA records, and private medical records.  The Veteran was also afforded two VA examinations, and testified before the undersigned Veterans Law Judge regarding his claims of service connection.  

The Board has reviewed the examination reports and finds that they are adequate for a decision in this matter because the examiners reviewed the claims file; considered the Veteran's lay assertions and current complaints; conducted requisite audiology tests; provided a diagnosis; and provided opinions, supported by detailed rationale, regarding a nexus to service.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim); see also Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  The Board accordingly finds the evidence sufficient to decide the claims. 

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist. 








REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Facts

The Veteran seeks service connection for hearing loss and tinnitus, which he relates to noise exposure on a flight line as plane security in service.  He states that he worked on the flight line 8 hours a day and that he was exposed to the noise of B-52 bombers and other aircraft without ear protection.  He stated that at times the base would go on alert and the planes had to be started and that there was nowhere to escape the noise and the vibrations from the engines.  He stated that during such an alert his ears began to ring.

The service personnel records show that the Veteran worked in aircraft security.

The service treatment records show that on enlistment examination the results of audiology testing were:

Hertz
500
1000
2000
3000
4000
Right ear
5
5
10
 
15
Left ear
5
10
20
 
10

On separation examination, the results of audiology testing were: 

Hertz
500
1000
2000
3000
4000
Right ear
0
10
15
10
15
Left ear
15
20
20
15
15

After service, the next audiology testing was done on VA examination in January 2007.  The Veteran complained of constant tinnitus.  

The Veteran stated that he worked on an airbase on a flight line, that he was exposed daily to noise on the flight line, that the base would run alert drills twice per week, and that during the drills every plane on the flight line would be fired up.  

The Veteran stated that he would be about 50 to 100 feet from the planes at the time.  He stated that it was during such a drill he began to notice ringing in his ears that the ringing had become constant over the last 3 to 4 years.  He also stated that after service he worked in the coal mines and as a carpenter, but denied any loud civilian occupational or recreational noise exposure. 

The results of audiology testing were:

Hertz
500
1000
2000
3000
4000
Right ear
15
10
15
15
15
Left ear
10
10
20
30
40

The diagnosis was clinically normal right ear and mild sensorineural hearing loss in the left ear.  The Maryland CNC Word List Recognition Scores were 100 bilaterally.  According to the VA examiner, the Veteran's current left ear hearing loss and tinnitus were not caused by or a result of service because the Veteran had normal hearing on separation from service and the Veteran had a long history of occupational noise exposure as a civilian.  

In October 2009, the results of a private audiogram were:

Hertz
500
1000
2000
3000
4000
Right ear
25
15
15
15
15
Left ear
20
20
20
30
45

On VA examination in September 2010, the Veteran stated that he first noticed tinnitus while in service and that his tinnitus had since become constant.  The VA examiner, an audiologist noted that the Veteran's history of exposure to aircraft engines while performing flight line security.  

The VA examiner also noted that the Veteran had worked in home construction after service, and had a post-service history of recreational noise exposure to four wheelers, lawn equipment, hunting, and shooting.  

The results of audiology testing were:

Hertz
500
1000
2000
3000
4000
Right ear
20
10
15
15
15
Left ear
15
15
20
30
45

The Maryland CNC Word List Recognition Scores were 96 for the left ear and 100 for the right ear.  According to the VA examiner, the Veteran's current hearing loss and tinnitus were not at least as likely as not related to service.  The VA audiologist explained that on entrance, there was normal hearing from 500 to 4000Hz, bilaterally, and on separation physical, there was normal hearing from 500 to 6000 Hz, bilaterally, and threshold shift was not shown from induction to separation, indicating that Veteran's hearing did not decrease while he was in the service.  

The VA examiner found no evidence of hearing loss or tinnitus in service or earlier than 2006.

In April 2010, the Veteran testified that he worked in plane security on a flight line.  He stated that the job had to be done without ear protection and that the aircraft included refueling tankers and B-52 bombers.  He stated that he had no loud noise exposure other than his work in the military, and he stated that he has had tinnitus continuously since service.

Principles and Theories of Service Connection

A Veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active air service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active air service.  38 U.S.C.A. § 1110 (wartime service). 







Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004). 

In this case, several legal theories operate in conjunction with 38 U.S.C.A. § 1110 as implemented in 38 C.F.R. §§ 3.303, 3.307, 3.309, and 3.385. 

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service. This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic." Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b). 

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service. 38 C.F.R. § 3.303(d). 

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for hearing loss of the sensorineural type, if the disability is manifest to a compensable degree within one year of discharge from service. 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309. 



Hearing loss for the purpose of VA disability compensation is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385. 

Evidentiary Standards

VA must give due consideration to all pertinent lay and medical evidence in a case where a Veteran is seeking service connection. 38 U.S.C.A. § 1154(a). The record does not show and the Veteran does not assert that he was in combat, and the combat provisions of 38 U.S.C.A. § 1154(b) do not apply. 

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran. 38 U.S.C.A. § 5107(b). 

Analysis

Applying the Principles and Theories of Service Connection

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 




Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159; see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness). 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion. 38 C.F.R. § 3.159. 

Competency is a question of fact, which is to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Bilateral Hearing Loss

38 C.F.R. § 3.303(a) (Affirmatively Showing Inception in Service)

The threshold for normal hearing is from 0 to 20 decibels at the tested frequencies of 500, 1000, 2000, 3000, and 4000 Hertz, and a higher threshold level indicates some degree of hearing impairment, but not necessarily a hearing loss disability under 38 C.F.R. § 3.385.  Hensley v. Brown, 5 Vet. App. 155, 157(1993) (citing as authority Current Medical Diagnosis and Treatment, 110-11 (Stephen A. Schroeder et al. eds. (1988)). 

The audiograms on entrance and on separation did not show impaired hearing or a hearing loss disability under 38 C.F.R. § 3.385 as the thresholds were 20 decibels or below at the tested frequencies of 500, 1000, 2000, 3000, and 4000 Hertz. 



On the basis of the service treatment records alone, a bilateral hearing loss disability under 38 C.F.R. § 3.385 (a 40 decibel threshold at any one tested frequency or a 26 decibel threshold for at least three of the tested frequencies) was not affirmatively shown to have been present in service, and service connection under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(a) is not established. 

38 C.F.R. § 3.303(b) (Chronicity and Continuity of Symptomatology)

38 C.F.R. § 3.303(d) (First Diagnosed after Service)

38 C.F.R. §§ 3.307 and 3.309 
(Presumptive Service Connection for a Chronic Disease)

In statements in support of his claims, the Veteran stated that he was exposed to the noise on a flight line, resulting in hearing loss and tinnitus. 

As there is no competent evidence either contemporaneous with service or after service that symptoms of hearing impairment were otherwise noted, that is, observed during service, the principles of service connection pertaining to chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b) do not apply.  See Savage v. Gober, 10 Vet. App. 488, 495-96 (1997) (continuity of symptomatology requires that the evidence either contemporaneous with service or otherwise show that a condition was observed, that is, noted, during service, but does not require that such observation be recorded during service). 

As for service connection based on the initial documentation of a hearing loss disability after service under 38 C.F.R. § 3.303(d), after service, on VA audiology testing in 2007 and in 2010 and private audiogram in 2009, a right ear hearing loss disability under 38 C.F.R. § 3.385 was not shown.  A left ear disability was shown on both VA and private audiology testing as there was a 40 decibel loss at 4000 Hertz, which meets the standard of a hearing loss disability for the left ear under 38 C.F.R. § 3.385 . 


Although the Veteran is competent to describe symptoms of impaired hearing, a hearing loss disability under 38 C.F.R. § 3.385 is not a condition under case law that has been found to be capable of lay observation, and the determination as to the presence of a hearing loss disability therefore is medical in nature, that is, not capable of lay observation, and competent medical evidence is needed to substantiate the claim.  See Savage at 498. 

Also, under certain circumstances, the Veteran as a lay person is competent to diagnosis a simple medical condition, relate a contemporaneous medical diagnosis or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

In this case, the diagnosis of a hearing loss disability under 38 C.F.R. § 3.385 is based on results of audiology testing and it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to make a diagnosis based on audiology testing. For this reason, a hearing loss disability under 38 C.F.R. § 3.385 is not a simple medical condition that the Veteran as a lay person is competent to identify. 

Whereas here, the determinative question involves a medical diagnosis, not capable of lay observation or the claimed disability is not a simple medical condition, as here, competent medical evidence is required to substantiate the claim. 

As there is no competent evidence of a current right ear hearing loss disability or a left ear hearing loss disability before 2006 or a diagnosis based on symptoms reported by the Veteran before 2006, the Board finds that a left ear hearing loss disability under 38 C.F.R. § 3.385 was first diagnosed after service and was not present in service. 






The remaining question is one of causation, that is, whether there is an association between the current left ear hearing loss disability under 38 C.F.R. § 3.385 and noise exposure in service.  A current right ear hearing loss disability under 38 C.F.R. § 3.385 is not shown. 

To the extent the Veteran relates his current left ear hearing loss disability to noise exposure in service, as a lay person the Veteran is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau). 

In this case, the question of an association between noise exposure and the current left ear hearing loss disability is not a simple medical condition because such an association cannot be determined by the Veteran based on own personal observation without having specialized education, training, or experience. 38 C.F.R. § 3.159. Therefore, the Veteran's statements are not competent evidence favorable to the claim. 

As the Board does not find the Veteran to be competent to establish a diagnosis or address medical causation on his claim of service connection for a left ear hearing loss disability, the determination of whether the Veteran's statements are credible is not reached. 

The competent evidence of record of the question of causation consists of the reports of VA examinations in 2007 and in 2010. 

The VA examiners, audiologists, concluded that it was not likely that the current left ear hearing loss was related to noise exposure in service.  One audiologist explained that it was more likely that the hearing loss was related to civilian occupational noise exposure.  





The other VA audiologist explained that the Veteran's hearing was normal throughout service without evidence of a threshold shift or evidence of impaired hearing.  The negative opinions on causation oppose, rather than supports, the claim and are uncontroverted by the competent and credible evidence of equal or greater weight. 

As the first documentation of a left ear hearing loss disability was not shown before 2006, more that 30 years after service, which is well beyond the one year period after discharge from service in 1967 for presumptive service connection for sensorineural hearing loss as a chronic disease, service connection under 38 U.S.C.A. § 1112 and 38 C.F.R. §§ 3.307 and 3.309 is not established. 

As the preponderance of the evidence is against the claim of service connection for a bilateral hearing loss disability under 38 C.F.R. § 3.385 for the reasons articulated, the benefit-of-the-doubt standard of proof does not apply. 38 U.S.C.A. § 5107(b). 

Tinnitus

The Veteran also seeks service connection for tinnitus, which he associates with noise exposure while working on a flight line in service.  

On the basis of the service treatment records alone, tinnitus was not affirmatively shown to be present in-service; however, the absence of any in-service documentation is not dispositive as to whether the Veteran suffered from tinnitus during service.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (noting that ringing in the ears is capable of lay observation).  

The DD-214 shows that the Veteran was a Military Policeman, and service personnel records show that he worked as an Aircraft Security Guard providing close security for alert aircraft, which is consistent with the Veteran's statements that he was exposed to loud jet engine noise.  



And the Board finds the Veteran's statement about noise exposure in service credible.  See Washington, 19 Vet. App. 362, 369 (providing that the Board, as fact finder, must determine the probative value or weight of the admissible evidence).  

As for the evidence against the claim, the VA examiners stated that the Veteran's tinnitus was not related to service, because there is no documentation of tinnitus in the service treatment records.  One examiner noted that the Veteran had had post-service noise exposure.  While there is evidence of post-service noise exposure, this does not outweigh the evidence that the Veteran was exposed to loud noise in service in the absence of any evidence that the Veteran's post-service noise exposure was more likely to have caused his tinnitus than his in-service noise exposure.  

As the VA examiners did not account for the Veteran's statements that he experience tinnitus since service, which he is competent to state, and as the VA examiners relied on the absence of medical records to corroborate tinnitus, which under the circumstances of the case, has no probative value, the evidence against the claim is not persuasive. 

While there is no contemporaneously documentation of tinnitus in service, the Veteran was exposed to loud aircraft engine noise during service, and the Veteran is competent to describe tinnitus in service and since, which the Board finds credible. 

As there is no reason to question the Veteran's competency or credibility with regard to noise exposure in service and describing tinnitus in service and since service, and with evidence of current disability and evidence of a relationship between the current disability and noise exposure in service on the basis of continuity, all the elements of service connection have been met and service connection is established.  





See Buchanan v. Nicholson, 451 F. 3d 1331, 1335 (Fed. Cir. 2006) (If lay evidence presented by the veteran is credible and ultimately competent, the lack of contemporaneous medical evidence should not be an absolute bar to the veteran's ability to prove his claim of entitlement to disability benefits based on that competent lay evidence). 


ORDER

Service connection for a bilateral hearing loss disability is denied.  

Service connection for tinnitus is granted. 



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


